Citation Nr: 1608831	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  09-19 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder and depression.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1994 to August 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the San Juan, Commonwealth of Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board notes that the Montgomery, Alabama RO has jurisdiction over the Veteran's claim.  

The Veteran testified before the undersigned Veterans Law Judge during a Board videoconference hearing in September 2011; a transcript of that hearing has been associated with the claims file.  This matter was previously before the Board in November 2011 and July 2015, at which times it was remanded for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

The Veteran seeks service connection for an acquired psychiatric disability, to include schizoaffective disorder and depression. 

In the July 2015 remand, the Board found that the Veteran has had several psychiatric diagnoses since service, in addition to schizoaffective disorder, such as mood disorder, anxiety, delusional disorder, psychosis, and possible mixed bipolar disorder.  The July 2015 remand instructed that the AOJ schedule the Veteran for another psychiatric examination to determine whether any of these diagnoses were related to the Veteran's military service or to his pre-existing psychiatric conditions, applying the correct standards.  Specifically, the July 2015 remand instructed that the examiner should identify any acquired psychiatric disorder diagnosed at any time from April 2007 to the present, following a review of the record.  The examiner was then asked to opine as to whether, for each disorder, the disorder clearly and unmistakably pre-existed the Veteran's military service and, for each disorder that clearly and unmistakably pre-existed the Veteran's military service, whether there was clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during service.  For each disorder that did not clearly and unmistakably pre-exist service, the examiner was asked to opine as to whether such disorder was at least as likely as not related to service.  The examiner was also asked to opine as to whether any acquired psychiatric disorder diagnosed at any time from April 2007 to the present was considered an additional disability due to disease or injury superimposed upon the Veteran's mental disorder that pre-existed service.

A VA examination was conducted in August 2015.  The examiner reviewed the record and identified schizoaffective disorder (bipolar type), paranoia, psychotic disorder NOS, cannabis abuse, alcohol abuse, amphetamine dependence, and anxiolytic abuse as diagnoses rendered since April 2007.  The examiner did not identify anxiety NOS and mood disorder NOS despite the Board's July 2015 finding, a March 2012 VA psychiatrist's statement, and VA treatment records within the applicable time period providing such diagnoses.  See August 2007 VA treatment record (noting mood disorder NOS diagnosis); December 2011 and October 2013 VA treatment records (noting anxiety NOS diagnosis); and March 2012 VA Psychiatrist Statement (noting anxiety NOS diagnosis).  Indeed, the examiner noted that there were no VA mental health treatment records from October 2011 to October 2013 despite a December 2011 VA mental health psychiatry clinic record providing an anxiety diagnosis.  Thus, the VA examiner's review appears based on an incomplete review of the record and an inaccurate factual basis.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based upon an inaccurate factual premise has reduced probative value).  Additional medical opinion is required to determine whether the Veteran's diagnosed anxiety and mood disorders pre-existed service or were related to service.

The August 2015 VA examiner found that the Veteran's paranoia and psychotic disorder diagnoses occurred within the context of his schizoaffective disorder, and were symptoms that did not warrant independent diagnoses.  The VA examiner then opined that the Veteran's schizoaffective disorder clearly and unmistakably pre-existed service and provided a rationale.  The VA examiner also opined that there was clear and unmistakable evidence that the Veteran's schizoaffective disorder did not undergo an increase in underlying pathology during service and provided a rationale.  However, the VA examiner qualified this opinion with the phrase "it appears that," suggesting a level of uncertainty.  The Board notes that "clear and unmistakable evidence" means evidence that cannot be misinterpreted and misunderstood, i.e., it is undebatable.  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  The examiner should clarify this opinion on remand in light of this standard.

The August 2015 VA examiner also noted that the Veteran denied recent use of substances, which was consistent with recent medical records.  The examiner therefore stated that while medical records reflected various substance abuse diagnoses within the claim period, she was unable to determine whether the criteria for diagnosis of a substance abuse disorder was met or whether substance abuse contributed to the Veteran's current symptomatology.  The VA examiner also deferred opinion with regard to a mental disorder diagnosis of maladaptive personality traits.  After listing and discussing symptoms that actively applied to the Veteran's schizoaffective disorder, the examiner then discussed "symptoms attributable to mental disorders that are not listed above."  This discussion included some symptoms, such as suicidal ideation and irritability, that were not included in the discussion of the Veteran's schizoaffective disorder symptomatology.  This discussion is confusing, as it is unclear if all of these symptoms are attributable to the Veteran's schizoaffective disorder but were not active or were not observed, or whether they are attributable to another disorder.  Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, on remand, the examiner should provide clarification on this issue.

Because the instructions of the July 2015 remand were not complied with and a proper VA examination report was not provided, this matter must be remanded for an addendum opinion from the examiner who conducted the August 2015 VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with remand orders). 

Finally, given the time that will pass during the processing of this remand, updated VA treatment records from August 2015 to the present should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file relevant records of the Veteran's treatment within the appropriate VA Health Care system, to include records dated from August 2015 to the present.

2.  Ask the Veteran to identify any outstanding treatment records associated with his psychiatric disorders and obtain the necessary authorization to obtain such records.  After receiving any necessary authorization forms, the RO should obtain all identified records.  All attempts to procure the identified records must be documented in the claims file, and the Veteran must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file.  

3.  After the above development has been completed and all obtainable records have been associated with the claims file, obtain an addendum opinion from the examiner who conducted the August 2015 VA examination.  The claims file must be made available to the examiner (to include a copy of this Remand), the examiner must review the claims file, and the examiner must discuss the relevant contents of the claims file as well as the relevant statements provided by the Veteran.  

Following a review of the record, the examiner must identify all acquired psychiatric disorders diagnosed at any time from April 2007 (date of claim) to the present time, to include anxiety NOS and mood disorder NOS.  See Board's July 2015 Remand; August 2007 VA Treatment Record (noting mood disorder NOS diagnosis); December 2011 and October 2013 VA Treatment Records (noting anxiety NOS diagnosis); March 2012 VA Psychiatrist Statement (noting anxiety NOS diagnosis). 

The examiner must then offer the following opinions for each such diagnosis:

(A)  Is there clear and unmistakable evidence (i.e., obvious, manifest, and undebatable) that such disorder pre-existed the Veteran's military service? 

(i)  If so, is there clear and unmistakable evidence (i.e., obvious, manifest, and undebatable) that the pre-existing disorder did NOT undergo an increase in the underlying pathology during service?  If there was an increase in the severity of the Veteran's disorder, was such increase clearly and unmistakably due to the natural progress of the disease? 

(ii)  If not, is it at least as likely as not (a 50 percent or higher probability) that such disorder is the result of the Veteran's military service?  The examiner must consider the Veteran's statements regarding verbal and physical abuse at the hands of his platoon leader in service, which is documented in his service treatment records as well.  

(B)  Is any such disorder considered an additional disability due to disease or injury superimposed upon the Veteran's mental disorder that existed prior to service? 

A detailed rationale for all opinions given should be provided.  

4.  Thereafter, readjudicate the claim on appeal.  If the benefit sought is not granted in full, provide the Veteran with a supplemental statement of the case.  Allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



